EXHIBIT 10.15

WEST CORPORATION

NONQUALIFIED DEFERRED COMPENSATION PLAN

(as amended and restated effective January 1, 2008)

ARTICLE I.

INTRODUCTION

1.1 Name and Purpose. The Employer has established and maintains the West
Corporation Nonqualified Deferred Compensation Plan, for the benefit of the
Company’s Directors and a select group of management or highly compensated
employees of the Employer. The Plan is intended to be a deferred compensation
plan for a select group of management or highly compensated employees, as
described in Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The Employer
intends that the Plan (and any grantor trust described in Section 6.1) shall be
treated as unfunded for tax purposes and for purposes of Title I of ERISA. The
Employer’s obligations hereunder, if any, to a Participant (or to a
Participant’s beneficiary) shall be unsecured and shall be a mere promise by the
Employer to make payments hereunder in the future. A Participant (or the
Participant’s beneficiary) shall be treated as a general, unsecured creditor of
the Employer. The Plan is not intended to qualify under section 401(a) of the
Code.

1.2 Effective Date. The Effective Date of this Plan, as restated herein, is
January 1, 2008.

ARTICLE II.

ELIGIBILITY AND PARTICIPATION

2.1 Eligibility. Before the beginning of each Plan Year, the Compensation
Committee will designate the Directors and employees who are eligible to
participate in the Plan for such Plan Year; provided, however, that any employee
so designated shall be from a select group of management or highly compensated
employees, which means Executive Vice Presidents and above and other officers
whose Compensation was $100,000 or more in the year prior to the year in which
the Participant makes a Deferral Election pursuant to Section 3.1. An
individual’s eligibility to make a deferral to the Plan in any given Plan Year
does not guarantee that individual the right to make a deferral in any
subsequent Plan Year.

2.2 Participation and Cessation of Participation. An Eligible Individual for any
Plan Year may make a Deferral Election on a timely basis as described in
Section 3.1, and if the Eligible Individual makes such a Deferral Election he or
she shall be a Participant until he or she has received a distribution of his or
her entire Deferral Account. A Participant who, for any reason, Separates from
Service will cease to be eligible to defer compensation under this Plan and will
become entitled to distributions as described in Article VI.



--------------------------------------------------------------------------------

ARTICLE III.

ENROLLMENT AND DEFERRAL ELECTIONS

3.1 Participant Elections to Defer. Each Eligible Individual who intends to
participate in the Plan shall make a Deferral Election, in a form acceptable to
the Administrator, with regard to that portion of his annual Compensation (if
any) that shall be deferred hereunder, in accordance with the following:

(a) Salary Deferral Elections. An Eligible Employee may elect to defer, in whole
percentage increments, up to 50% of his Salary (or such other percentage as
authorized by the Compensation Committee of the Directors).

(b) Bonus Deferral. An Eligible Employee may elect to defer, either in whole
percentage increments or a flat-dollar amount, a portion of any periodic bonus
payable to him or her; provided, however, that such election may not exceed 100%
of any amount that would otherwise be paid as a periodic bonus. For the
avoidance of doubt, the term “periodic bonus” shall include bonuses payable
under the Company’s Senior Management Transaction Bonus Plan and Senior
Management Retention Plan, in each case as in effect from time to time.

(c) Director Fee Deferral. An Eligible Director may elect to defer, either in
whole percentage increments or a flat-dollar amount, a portion of the fees he
will be paid for serving as a Director; provided, however, that such election
may not exceed 100% of any amount that would otherwise be paid for such
services.

(d) Minimum and Maximum Deferral. Notwithstanding any other provision of the
Plan, an Eligible Individual who elects to defer a portion of his Compensation
must elect to defer a combination of Salary, periodic bonus, and Director fees
in an amount that is expected to be no less than $10,000, and in no event in
excess of $500,000, during any one Plan Year.

(e) Timing of Elections. No later than December 31 of each Plan Year, or such
earlier date as the Plan Administrator shall determine, each Eligible Individual
shall be permitted to make a Deferral Election with regard to a portion of his
or her annual Compensation attributable to services performed in the immediately
following Plan Year. A Deferral Election shall remain in effect only for the
Plan Year to which it relates. An Eligible Individual must make a separate
Deferral Election before each December 31 in order to make a deferral for the
following Plan Year. Once made, a Deferral Election is irrevocable, subject only
to the early distribution provisions of Section 6.1, the one-time redeferral
provision of Section 6.2, and the one-time acceleration provision of
Section 6.3.

(f) Period of Deferral. Each Deferral Election made by an Eligible Individual
shall include an election of the date on which the amount of such deferral
(together with any investment gains thereon) will be distributed. Such date
shall be no earlier than the fifth year following the Plan Year to which the
Deferral Election relates, subject only to the early distribution provisions of
Section 6.1, the one-time redeferral provision of Section 6.2, or the one-time
acceleration provision of Section 6.3.

 

-2-



--------------------------------------------------------------------------------

3.2 Deferral Account. The Compensation Committee shall maintain a Deferral
Account in the name of each Participant for deferrals made in accordance with
Section 3.1. A Participant’s Deferral Account shall include a subaccount for
each deferral made under the Plan and any Employer contributions made to the
Participant under the Plan pursuant to a Deferral Election for a given Plan
Year. Each such subaccount shall reflect: (i) the amount deferred or contributed
during that Plan Year, (ii) any amounts distributed during that Plan Year, and
(iii) the total Earnings on the Deferral Account described in Section 3.3.
Deferred amounts shall be credited to subaccounts as soon as practicable
following the date Compensation would otherwise have been paid to the
Participant but for his Deferral Election. The portion of a Participant’s
Deferral Account that is attributable to any Deferral Election (and any Earnings
thereon) shall be nonforfeitable at all times.

3.3 Investment of Deferral Account.

(a) In General. A Participant shall have the right to direct the investment of
amounts deferred to his or her Deferral Account on or after October 24, 2006 by
electing to have his or her Deferral Account notionally invested, in percentages
elected by the Participant, in hypothetical investment options, the value of
which shall track either Equity Strips or Measurement Funds.

An election by a Participant to invest or not to invest his or her Deferral
Account in Equity Strips is an irrevocable election. Investment elections to any
Measurement Fund may be changed quarterly by the Participant (but only among
such Measurement Funds and under no circumstances from a Measurement Fund to
Equity Strips) on such date and in such manner as determined by the Compensation
Committee in its sole discretion.

Notwithstanding any other provision of this Plan that may be interpreted to the
contrary, Equity Strips and the Measurement Fund(s) are to be used for
measurement purposes only, and the allocation of each Participant’s Deferral
Account to such Equity Strips and Measurement Fund(s), the calculation of
additional amounts, and the crediting or debiting of such additional amounts to
such Participant’s Deferral Account shall not be considered or construed in any
manner as an actual investment of such Participant’s Deferral Account in any
such Equity Strips or Measurement Fund(s).

(b) One-Time Reallocation of Deferral Accounts. Notwithstanding any then-current
or prior Investment Designation, each Participant’s Deferral Account shall be
reallocated effective as of October 24, 2006 according to this Section 3.3(b).

(i) In General. Notwithstanding any Participant’s prior Investment Designation
directing all or a portion of his or her Deferral Account to be invested in
common stock of the Company, unless otherwise provided in Section 3.3(b)(ii),
the entire amount of each Participant’s Deferral Account shall be converted into
Measurement Funds as provided in this Section 3.3(b)(i). Subject to
Section 3.3(b)(ii), each Deferral Account will be allocated among the
Measurement Funds available under the Plan based on the Participant Investment
Designation in effect immediately prior to October 24, 2006, without regard to
any election to invest all or a portion of his or her Deferral Account in
Company common stock; provided, that if a Participant’s Investment Designation
in effect immediately prior to October 24, 2006 does

 

-3-



--------------------------------------------------------------------------------

not direct any portion of his or her Deferral Account to be invested in
Measurement Funds, amounts in his or her Deferral Account will be reallocated
into notional shares of a money market fund selected by the Company until such
Participant makes an election to invest the Deferral Account in Measurement
Fund(s) in accordance with the terms of the Plan.

(ii) Key Employee Election. Notwithstanding any provision of this Section 3.3(b)
to the contrary, the Compensation Committee may designate certain Participants
listed on the attached Schedule A to make a one-time election to redesignate all
or a portion of the part of the Participant’s Deferral Account that is
notionally invested in shares of Company common stock or Measurement Funds to be
notionally invested in Equity Strips. Such election must be made on or before
September 11, 2006, in a form acceptable to the Plan Administrator. For purposes
of implementing such a redesignation, the value of a share of Company common
stock shall be $48.75 and the value of an Equity Strip shall be set at $100.00.

3.4 Valuation of Equity Strips. The value of an Equity Strip, for purposes of
the Plan (including, but not limited to the distribution provisions of Article
VI), shall be determined by the Compensation Committee, based on the most recent
annual valuation of the Company. For all Plan Years beginning prior to
January 1, 2008, the value of an Equity Strip shall be set at $100.00.

3.5 Adjustment of Participants’ Deferral Accounts.

(a) In General. A Participant’s Deferral Account shall be credited or debited
each Accounting Date (or, with respect to that portion of a Participant’s
Deferral Account attributable to periodic bonuses or Director fees, each time
such amount is deferred into the Plan) based on the then-applicable value of
Equity Strips and the performance of each Measurement Fund selected by the
Participant, as though (i) the Participant’s deferrals were invested in the
Equity Strips and Measurement Fund(s) in the percentages applicable to such
payroll period as of the date that they are credited to the Participant’s
Deferral Account; and (ii) any distributions made to the Participant that
decrease the Participant’s Deferral Account balance ceased being invested in the
Equity Strips and Measurement Fund(s) in the percentages applicable to such
payroll period, as of a date no earlier than the last business day of the
payroll period preceding the date of distribution, at the closing price on such
date. The Participant’s Deferral Account will be revalued on each Accounting
Date, based on the price of the Equity Strips in effect on that date, as
determined by the Compensation Committee pursuant to Section 3.4, the value of
the Measurement Funds on that date, and the percentages in which the Participant
is invested in Equity Strips and each of the Measurement Funds.

To the extent a Participant’s Account is deemed to be invested in Measurement
Funds and is not entirely distributed within three years from the date the
Participant Separates from Service for any reason, the Participant’s entire
vested Deferral Account shall thereafter be deemed to be invested in a money
market fund designated by the Compensation Committee until such Deferral Account
is fully distributed to the Participant.

(b) Procedure. As of each Accounting Date, the Compensation Committee shall:

(i) First, charge to the proper Deferral Accounts all payments or distributions
made since the last preceding Accounting Date;

 

-4-



--------------------------------------------------------------------------------

(ii) Next, credit each Participant’s Deferral Account with amounts deferred on
behalf of the Participant made since the last preceding Accounting Date;

(iii) Next, credit each Participant’s Deferral Account with any Employer
Contributions (as defined in Section 4.1) made on behalf of the Participant
since the last preceding Accounting Date; and

(iv) Next, adjust each Participant’s Deferral Account for applicable Earnings
since the last preceding Accounting Date.

In the event of a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the Compensation Committee shall
adjust the portion of each Participant’s Deferral Accounts deemed to be invested
in Equity Strips in order to preserve the benefits or potential benefits of such
Deferral Accounts. Any adjustments shall be made in a manner that the
Compensation Committee in its sole discretion determines to be equitable.

3.6 Additional Limitation on Deferral Elections. Notwithstanding anything in
this Section to the contrary, the Plan Administrator may reduce amounts credited
or to be credited to the Participant hereunder if, as a result of any election,
a Participant’s Compensation from the Employers would be insufficient to cover
taxes and withholding applicable to the Participant, but only to the extent
consistent with the requirements of Section 409A of the Code.

ARTICLE IV.

EMPLOYER CONTRIBUTIONS

4.1 Employer Matching Contributions. To the extent a Participant makes a
Deferral Election and makes an Investment Designation that such deferrals and
Earnings thereon initially be measured by Equity Strips, the Employer will make
an Employer Matching Contribution. All Employer Matching Contributions shall be
designated to be invested in Equity Strips and shall remain hypothetically
invested in Equity Strips. No Employer Matching Contribution will be made with
respect to any amount deferred by the Participant for which Earnings are
measured based on an Investment Designation other than Equity Strips. For the
avoidance of doubt, no Employer Matching Contribution shall be made on amounts
that are notionally invested in Equity Strips as a result of a one-time
reallocation election made pursuant to Section 3.3(b)(ii).

4.2 Accounting for Employer Matching Contributions. Employer Contributions on
behalf of a Participant will be recorded in a separate subaccount maintained in
the Participant’s Deferral Account as of the Crediting Date of the underlying
deferral. Such subaccount will be deemed to be invested in Equity Strips and
will be adjusted from time to time in the same manner as described in Article
III.

 

-5-



--------------------------------------------------------------------------------

4.3 Vesting of Employer Matching Contributions. As of October 24, 2006, each
Participant who is then actively employed by an Employer shall be fully vested
in the Employer Matching Contributions that have been allocated to such
Participant’s Deferral Account as of such date. Effective for Employer Matching
Contributions allocated to Deferral Accounts after October 24, 2006 each
Participant’s nonforfeitable interest in such Employer Matching Contributions
will equal 20%, multiplied by the Participant’s Years of Service following the
later to occur of (A) January 1, 2007 and (B) the first day of the Plan Year in
which the Participant participates in the Plan. A Participant shall forfeit
immediately any non-vested portion of his or her Deferral Account if such
Participant: (i) voluntarily terminates employment with the Employer and does
not immediately thereafter serve as a Director; or (ii) ceases to be an Employee
or Director due to Cause. A Participant’s Deferral Account will become
nonforfeitable immediately if: (i) the Participant dies or becomes Disabled or
is terminated by the Employer without Cause; (ii) a Change in Control occurs; or
(iii) the Plan terminates. Notwithstanding the preceding, to the extent and
solely to the extent that a Participant has elected to receive a distribution of
100% of his or her 2006 Plan Year deferrals pursuant to Section 6.3 below, any
Employer Matching Contributions in respect of 2006 deferrals made on or after
October 24, 2006 shall be nonforfeitable as of the Crediting Date on which such
Employer Matching Contributions are credited.

ARTICLE V.

FUNDING

The Employer, in its sole and absolute discretion, may (or may not) acquire any
investment product or any other instrument or otherwise invest any amount to
provide the funds from which it can satisfy its obligation to make benefit
payments under this Plan. Any investment product or other item so acquired for
the convenience of the Employer shall be the sole and exclusive property of the
Employer (or a Trust established by the Employer) with the Employer (or the
Trust) named as sole owner and sole beneficiary thereof. To the extent that a
Participant or his or her Beneficiary acquires a right to receive payments from
the Employer under the provisions hereof, such right shall be no greater than
the right of any unsecured general creditor of the Employer.

ARTICLE VI.

TIMING AND FORM OF BENEFIT PAYMENTS

6.1 Timing of Distribution. The vested portion of a Participant’s Deferral
Account shall be distributed on the earlier to occur of:

(a) The deferred distribution date indicated on the Participant’s Deferral
Election and in accordance with subsection 3.1(f); and

(b) The date that the Participant Separates from Service;

provided, however, that such distribution shall occur within 90 days following
such date.

 

-6-



--------------------------------------------------------------------------------

Notwithstanding the foregoing or any provision of this Plan to the contrary, in
the case of a Participant who is a “specified employee” within the meaning of
Section 409A of the Code, payment of such Participant’s Deferral Account due to
Separation from Service shall not be made before the date which is six
(6) months after the date of Separation from Service or, if earlier, the date of
death of such Participant. Any distribution delayed pursuant to the immediately
preceding sentence shall be paid to the Participant as soon as practicable, and
in no event more than sixty (60) days after, the date which is six (6) months
after the date of Separation from Service or, if earlier, the date of death of
the Participant.

6.2 One-time Redeferral Election. A Participant may modify a prior election
regarding the time of distribution under subsection 6.1(a), provided that any
such election (i) shall not be effective until twelve (12) months after the date
on which the new election is made; (ii) must be made at least twelve (12) months
in advance of the first scheduled payment date; and (iii) must provide for a new
payment date that is at least 5 years after the first scheduled payment date. If
a Participant timely makes a new election pursuant to the foregoing, the vested
portion of his Deferral Account shall be paid on the earlier to occur of:

(a) The new deferred distribution date designated by the Participant; and

(b) The date that the Participant Separates from Service;

provided, however, that such distribution shall occur within 90 days following
such date.

Notwithstanding the foregoing or any provision of this Plan to the contrary, in
the case of a Participant who is a “specified employee” within the meaning of
Section 409A of the Code, payment of such Participant’s Deferral Account due to
Separation from Service shall not be made before the date which is six
(6) months after the date of Separation from Service or, if earlier, the date of
death of such Participant. Any distribution delayed pursuant to the immediately
preceding sentence shall be paid to the Participant as soon as practicable, and
in no event more than sixty (60) days after, the date which is six (6) months
after the date of Separation from Service or, if earlier, the date of death of
the Participant.

6.3 One-Time 2007 Early Cash-Out Election. To the extent consistent with the
requirements of Section 409A of the Code and transition guidance issued
thereunder and notwithstanding any provisions of Section 6.1 or 6.2 to the
contrary, a Participant may elect on or before December 31, 2006, or such
earlier date selected by the Plan Administrator, in a form acceptable to the
Plan Administrator, to accelerate the receipt of all or some portion of the
amounts that would become payable pursuant to Section 6.1(a) on or after
January 1, 2007 to a date determined by the Plan Administrator that occurs on or
after January 1, 2007 but in no event later than March 15, 2007. Any election
under this Section 6.3 will become irrevocable on December 31, 2006, in
accordance with the requirements of Section 409A of the Code and transition
guidance issued thereunder. To the extent that a portion of the distribution
made pursuant to an election under this Section 6.3 is required to be made in
Equity Strips, the value of an Equity Strip shall be set at $100.00.

6.4 Form of Distribution. Distributions from the Plan may be made in either a
single, lump sum distribution or five annual installments (approximately 20%
each year), as elected

 

-7-



--------------------------------------------------------------------------------

irrevocably by the Participant on his or her Participation Agreement for such
Plan Year. Distributions from the Participant’s Deferral Account that are
notionally invested in a Measurement Fund will be distributed in cash.
Distributions from the Participant’s Deferral Account that are notionally
invested in Equity Strips shall be distributed solely in Equity Strips, unless
the Plan Administrator, in its sole discretion, accepts a Participant’s election
to receive a distribution of such amounts in cash. Such election shall be made
in a form acceptable to the Plan Administrator. Effective for distributions
commencing on or after April 1, 2007, the Plan Administrator, in its sole
discretion, may cause all or any portion of the Participant’s Deferral Account
that is notionally invested in Equity Strips to be distributed in cash, based on
the value of the Equity Strips at the time each distribution is paid.

6.5 Beneficiaries. A Participant may designate his or her primary Beneficiary or
Beneficiaries to receive the amounts as provided herein after his or her death
in accordance with the Beneficiary Designation provisions of the Participation
Agreement. A Participant also may designate his or her contingent Beneficiary or
Beneficiaries to receive amounts as provided herein if all primary Beneficiaries
predecease the Participant or have ceased to exist on the date of the
Participant’s death. In the absence of such a designation, the Employer shall
pay any such amount to the Participant’s estate.

ARTICLE VII.

ADMINISTRATION

7.1 Plan Administrator. The Plan shall be administered by the Compensation
Committee of the Board of Directors of the Company.

7.2 Plan Administrator’s Rights, Duties and Powers. The Plan Administrator shall
have all the powers necessary and appropriate to discharge its duties under the
Plan, which powers shall be exercised in the sole and absolute discretion of the
Plan Administrator, including, but not limited to, the following:

(a) To construe and interpret the provisions of the Plan and to make factual
determinations thereunder, including the power to determine the rights or
eligibility under the Plan and amounts of benefits (if any) under the Plan, and
to remedy ambiguities, inconsistencies or omissions, and such determinations by
the Plan Administrator shall be binding on all parties.

(b) To adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan and trust agreement, if any.

(c) To direct the payment of distributions in accordance with the provisions of
the Plan.

(d) To employ agents, attorneys, accountants, actuaries or other persons (who
also may be employed by the Employers) and to delegate to them such powers,
rights and duties as the Plan Administrator may consider necessary or advisable
to carry out administration of the Plan.

 

-8-



--------------------------------------------------------------------------------

(e) To appoint an investment manager to manage (with power to acquire and
dispose of) the assets of the Employer that may be used to satisfy benefit
obligations under the Plan, and to delegate to any such investment manager all
of the powers, authorities and discretions granted to the Plan Administrator
hereunder or under a Trust (if any).

7.3 Interested Plan Administrator Member. If a member of the Plan Administrator
is also a Participant in the Plan, the Administrator member may not decide or
determine any matter or question concerning distributions of any kind to be made
to him or her or the nature or mode of settlement of his or her, unless such
decision or determination could be made by the Plan Administrator member under
the Plan if the Plan Administrator member were not serving within the Plan
Administrator.

7.4 Expenses. All costs, charges and expenses reasonably incurred by the Plan
Administrator will be paid by the Employer. No compensation will be paid to a
member of the Plan Administrator as such.

7.5 Claims. The Employer shall afford a reasonable opportunity to the claimant
whose claim for benefits has been denied for a review of the decision denying
such claim. Ultimately, the interpretation and construction of this Plan by the
Plan Administrator, and any action taken hereunder, shall be binding and
conclusive upon all parties in interest, provided, however, that nothing herein
shall prevent any Participant or Beneficiary from enforcing his or her rights as
a general unsecured creditor hereunder.

7.6 Reports. The Plan Administrator shall provide the Participant with a
statement reflecting the amount of the Participant’s Deferral Account at least
quarterly.

7.7 No Liability. No employee, agent, officer, trustee, member, volunteer or
director of the Employer shall, in any event, be liable to any person for any
action taken or omitted to be taken in connection with the interpretation,
construction or administration of this Plan, so long as such action or omission
to act be made in good faith.

ARTICLE VIII.

AMENDMENT AND TERMINATION

This Plan may not be amended, altered or modified, except by a written
instrument signed by the Employer and the Participants affected thereby or their
respective successors; provided that the Employer may amend, alter, modify or
terminate this Plan on a prospective basis at any time, provided (i) that no
such amendment, alteration, modification or termination shall adversely affect a
Participant’s entitlement to benefits attributable to amounts credited to his or
her Deferral Account in any Plan Year immediately prior to the Plan Year of the
amendment, alteration, modification or termination of this Plan, (ii) that the
Plan shall only be terminated to the extent, and in the manner, permitted by
Section 409A of the Code, and (iii) that until all amounts are distributed, the
Employer must continue to offer Investment Designations that are at least
reasonably comparable to the options available prior to such amendment,
alteration, modification or termination.

 

-9-



--------------------------------------------------------------------------------

ARTICLE IX.

MISCELLANEOUS

9.1 Non-Assignability of Benefits. Neither any Participant nor any Beneficiary
under this Plan shall have any power or right to transfer, assign, anticipate,
hypothecate or otherwise encumber any part or all of the amounts payable
hereunder. Such amounts shall not be subject to seizure by any creditor of a
Participant or any Beneficiary hereunder, by a proceeding at law or in equity,
nor transferable by operation of law in the event of the bankruptcy or
insolvency of any Participant or any Beneficiary hereunder. Any such attempted
assignment or transfer shall be void and shall terminate the Participant’s
participation in this Plan, and the Employer then may pay the benefits hereunder
as if the Participant had terminated employment.

9.2 Impact on Other Benefits. Except as otherwise required by the Code or any
other applicable law, this Plan and the benefits provided herein are in addition
to all other benefits which may be provided by the Employer to the Participants
from time to time, and shall not reduce, replace or otherwise cause any
reduction, in any manner, with regard to any of such other benefits.

9.3 Notices. Any notice, consent or demand required or permitted to be given
under the provisions of this Plan by the Employer or any Participant or
Beneficiary shall be in writing, and shall be signed by the person or entity
giving or making the same. If such notice, consent or demand is mailed, it shall
be sent by United States certified mail, postage prepaid, addressed to the
principal office of the Employer, or if to a Participant or Beneficiary to such
individual or entity’s last known address as shown on the records of the
Employer. The date of such mailing shall be deemed the date of notice, consent
or demand.

9.4 Tax Matters. If benefits credited or payable to a Participant under the Plan
become taxable prior to the date on which such benefits are actually paid, the
Employer will remit any required withholding or employment taxes. If at any time
this Plan is found to fail to meet the requirements of Section 409A of the Code
and the regulations thereunder, the Employer may distribute the amount required
to be included in the Participant’s income as a result of such failure. Any
amount distributed under this Section 9.4 will be charged against amounts owed
to the Participant and offset against future payments. For the avoidance of
doubt, the Participant will have no discretion, and will have no direct or
indirect election, as to whether a payment will be accelerated under this
Section 9.4.

9.5 Governing Law; Validity. This Plan shall be governed by and construed in
accordance with the internal laws of the State of Nebraska. This Plan shall be
interpreted and construed in a manner that avoids the imposition of taxes and
other penalties under section 409A of the Code. Notwithstanding the foregoing,
under no circumstances shall the Employer be responsible for any taxes,
penalties, interest or other losses or expenses incurred by the Participant due
to any failure to comply with section 409A of the Code.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer has executed and adopted this Plan as of the
Effective Date.

 

WEST CORPORATION By:  

/s/    Paul M. Mendlik

Its:   Chief Financial Officer and Treasurer

 

-11-



--------------------------------------------------------------------------------

APPENDIX I

DEFINITIONS

Except as otherwise provided herein, the terms provided in this Appendix I shall
have the following definitions wherever used in this Plan with initial capital
letters.

Accounting Date means the last day of each payroll period, or any other
accounting date as determined by the Plan Administrator in its sole discretion.

Beneficiary means any person, entity, or any combination thereof the Participant
names in the Participation Agreement as beneficiary to receive benefits under
this Plan in the event of the Participant’s death, or in the absence of any such
designation, the Participant’s estate. A Participant may amend his Participation
Agreement to name a new Beneficiary at any time.

Cause means that the Participant has engaged in an act of willful misconduct,
gross negligence, fraud or moral turpitude, as determined by the Employer.

Change in Control means during any period of two consecutive years or less:
(i) individuals who at the beginning of such period constitute the entire Board
of Directors of the Company shall cease for any reason to constitute a majority
thereof unless the election of, or nomination for election by the Company’s
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period; (ii) the shareholders of the Company approve any merger or consolidation
as a result of which the common stock of the Company shall be changed, converted
or exchanged (other than a merger with a wholly-owned subsidiary of the Company)
or liquidation of the Company or any sale or disposition of 50% or more of the
assets or earning power of the Company; or (iii) the shareholders of the Company
approve any merger or consolidation to which the Company is a party as a result
of which the persons who were shareholders of the Company immediately prior to
the effective date of the merger or consolidation shall have beneficial
ownership of less than 50% of the combined voting power for election of
directors of the surviving corporation following the effective date of such
merger or consolidation.

Code means the Internal Revenue Code of 1986, as amended.

Company means West Corporation, a Delaware corporation, and any successor
corporation to the maximum extent permitted under Section 409A of the Code.

Compensation means the total cash compensation earned and payable to a
Participant for services rendered to the Company as an employee (as reported on
Form W-2) or as a Director (as reported on Form 1099).

Compensation Committee means the Compensation Committee of the Company’s Board
of Directors.



--------------------------------------------------------------------------------

Crediting Date means the date a deferred amount is credited to the Participant’s
Deferral Account.

Deferral Account means the account established as provided in Article III of the
Plan to hold amounts attributable to the Participant as provided in Article IV
of the Plan.

Deferral Election means the provisions of the Participation Agreement providing
for the Participant to elect to defer a portion of his or her Compensation, as
amended from time to time.

Director means a member of the Company’s Board of Directors.

Disability means that a Participant has been considered “disabled” under the
Employer’s long-term disability plan maintained for employees generally;
provided, however, that if there is no such plan at the time or if the
Participant does not participate in such plan, the Participant shall be
considered “disabled” if he or she is entitled to collect disability benefits
from the Social Security Administration.

Earnings means the amount credited to each Participant’s Deferral Account as
provided in Article III of the Plan.

Eligible Director means a Director eligible to participate in the Plan, as
provided under Section 2.1.

Eligible Employee means an Employee eligible to participate in the Plan, as
provided under Section 2.1.

Eligible Individual means any Eligible Director or Eligible Employee.

Employee means an employee of the Employer selected by the Employer to
participate in this Plan, and who elects to participate in this Plan by
executing and delivering to the Employer a Participation Agreement; provided,
however, that all employees selected by the Employer shall be members of a
select group of management or highly compensated employees as described in
Sections 202, 301 and 401 of ERISA.

Employer means West Corporation and any entity within the same controlled group
of corporations within the meaning of Sections 414(b) and (c) of the Code,
provided that such entity, together with the Corporation, be treated as a single
employer for purposes of Treas. Reg. §1.409A-1(h)(3).

Employer Matching Contribution means a contribution made by the Employer equal
to a percentage of the amount deferred by a Participant, as designated by the
Employer from time to time.

Equity Strip means an undivided interest in 8 shares of Class A Common Stock of
West Corporation and 1 share of Class L Common Stock of West Corporation.

ERISA means the Employee Retirement Income Security Act of 1974, as amended.



--------------------------------------------------------------------------------

Investment Designation means the provisions of the Participation Agreement
providing for the Participant’s direction of the investment of his or her
Deferral Account as described in Article III of this Plan, as amended or
replaced from time to time.

Measurement Fund means any investment fund available under the West Corporation
Employee 401(k) Retirement Plan, or a successor plan.

Participant means an Employee or a Director who has executed a Participation
Agreement and who otherwise meets the requirements of Section 2.2.

Participation Agreement means the agreement executed by Participant that
includes provisions for the Participant’s Deferral Election, Beneficiary
Designation, and Investment Designation.

Plan means the West Corporation Nonqualified Deferred Compensation Plan as from
time to time amended and in effect.

Plan Administrator means the Compensation Committee of the Board of Directors of
the Company.

Plan Year means the 12-month period beginning on each January 1.

Salary means the Employee’s base salary, as determined by the Employer.

Separation from Service and correlative terms mean a “separation from service”
(as that term is defined at Treas. Regs. § 1.409A-1(h)) from the Employer or, in
the case of a Director, from the Company’s Board of Directors.

Trust means any trust that may be established in connection with the Plan to
set-aside assets of the Plan and provide security to Participants; provided,
however, that unless otherwise agreed to by the Participant and Employer, the
assets held in such trust would remain the property of the employer and subject
to creditors of the corporation.

Year of Service means a Plan Year in which the Employee worked for the Employer
or for any other entity which merged with the Employer or was otherwise acquired
by the Employer if the Employee was employed on a full-time basis by such other
entity at the time of such merger or other acquisition.



--------------------------------------------------------------------------------

EXHIBIT A

PARTICIPATION AGREEMENT

 

Name of Participant:  

 

Participant’s Address:  

 

Social Security No.:  

 

 

 

Date of Birth:  

 

I. DEFERRAL ELECTION

The Participant hereby elects to defer the following amount or percentage of his
or her Compensation (or part thereof) pursuant to the West Corporation
Nonqualified Deferred Compensation Plan (“Plan”) for the                     
Plan Year (i.e., calendar year):

Salary

    % for such year

Periodic Bonus

$         for such year, OR

    % for such year

Director Fees

$         for such year, OR

    % for such year

II. DEFERRAL DATE

The Participant hereby elects irrevocably that, subject to the terms of the
Plan, all amounts identified in Part I above for such Plan Year shall be payable
on the following date:

 

 

 

(can be no earlier than the fifth year following the Plan Year of Deferral)



--------------------------------------------------------------------------------

III. FORM OF PAYMENT

The Participant hereby elects irrevocably that, subject to the terms of the
Plan, all amounts identified in Part I above for such Plan Year shall be payable
in the form of:

             A single, lump sum distribution

             Five substantially equal installments (based on percentage)

IV. BENEFICIARY DESIGNATION

The Participant hereby designates the following individual(s) or entity(ies) as
his or her beneficiary(ies) pursuant to Plan in accordance with Section 6.5 of
the Plan (insert name, Social Security Number, relationship, date of birth and
address of individuals; fully identify any Trust by the name of the trust, date
of execution of the trust, the trustee’s name, the trust’s address, and the
trust’s Employer Identification Number):

 

Primary Beneficiary(ies)

Percentage

 

 

 

 

 

 

 

Contingent Beneficiary(ies) (if no primary beneficiary remains)

Percentage

 

 

 

 

 

 

The Participant hereby reserves the right to change this Beneficiary
Designation, and any such change shall be effective when executed in writing by
the Participant and delivered to the Employer, all in the manner as designated
by the Employer from time to time.



--------------------------------------------------------------------------------

IV. INVESTMENT DESIGNATION

FOR CURRENT DEFERRAL ELECTION

The Participant hereby designates the following investment or investments as
provided in the Plan:

 

      Invested Percentage

West Corporation (“Equity Strips”)

  

 

Measurement Funds

    

Wells Fargo Stable Return Fund (DSRF1)

  

 

Wells Fargo Diversified Bond Fund (NVMFX)

  

 

PIMCO Total Return (PTRAX)

  

 

Wells Fargo Growth Balanced Fund (NVGBX)

  

 

MFS Balanced Domestic Total Return (MSFRX)

  

 

Wells Fargo Index Fund (NVINX)

  

 

MFS Large Cap Value (MEIAX)

  

 

Fidelity Advisor Growth Opportunities (FAGOX)

  

 

Dreyfus Appreciation (DGAGX)

  

 

Wells Fargo Large Cap Growth Fund (NVLCX)

  

 

Janus Growth & Income (JAGIX)

  

 

Goldman Sachs Mid Cap Value (GCMAX)

  

 

PIMCO MidCap Growth Fund (PMCGX)

  

 

AIM Mid Cap Equity (GTAGX)

  

 

Goldman Sachs Small Cap Value (GSSIX)

  

 

Franklin Balance Sheet Investors Fund (FRBSX)

  

 

Janus Worldwide Fund (JAWWX)

  

 

Templeton Growth Fund (TEPLX)

  

 

The Participant hereby reserves the right to change such investment designation
from time to time as permitted by the Plan and the Employer, and any such change
shall become effective when executed in writing by the Participant and delivered
to the Employer, all in the manner as designated by the Employer from time to
time; provided, however, that any election to invest in Equity Strips is
irrevocable.



--------------------------------------------------------------------------------

In the event that the Employer desires to acquire any product or other item
(including but not limited to a life insurance policy on the Participant’s life)
in connection with this Plan, the Participant hereby agrees to reasonably
cooperate to the extent necessary in such process.

IN WITNESS WHEREOF, the Employer and the Participant have executed this
Participation Agreement on the dates designated below.

 

     PARTICIPANT Date:                          

 

     Signature of Participant      WEST CORPORATION Date:                       
   By:   

 

     Its:   

 